4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 1 of 22 - Page ID # 907




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 KELLY L. SMITH,                                      Case No. 4:19-cv-3024

               Plaintiff,

        vs.

 CATHLEEN H. ALLEN, the law office of
 LEININGER, SMITH, JOHNSON,
 BAACK, PLACZEK & ALLEN, and the
 law office of SMITH, JOHNSON,
 BAACK, PLACZEK, ALLEN, CONNICK
 & HANSEN, all in their personal
 capacity and in their official capacity
 as jointly engaged State actors and
 Special Prosecutor; CENTRAL PLATTE
 NATURAL RESOURCES DISTRICT;
 KARIN L. NOAKES, in her individual,
 personal capacity; FRANKIE J.                 DECLARATION OF NATHAN CLARK
 MOORE, in her individual, personal
 capacity; FRANCIE C. RIEDMANN, in
 her individual, personal capacity;
 EVERETT O. INBODY, in his
 individual, personal capacity;

               Defendants.

COMES NOW Nathan D. Clark and states as follows:

      1.      I am over the age of 18, competent in all respects to testify, and have

personal knowledge of the facts set forth herein.

      2.      I am counsel for the Defendant Central Platte Natural Resources

District (CPNRD).

      3.      I performed legal services for CPNRD along with attorney Mark A.

Christensen in the above-captioned dispute.

      4.      My billable rate on this case was $175.00 per hour and Mr.

Christensen’s was $225.00 per hour.
 4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 2 of 22 - Page ID # 908




         5.       Attached as Exhibits A through C are true and correct copies of

itemized billing statements and attorney diary reports documenting the services

performed by myself and Mr. Christensen in this matter, totaling $10,180 in

attorney’s fees.

         6.       Exhibits A through C are records created at or near the time of the

work performed from information transmitted by myself and Mr. Christensen,

are kept in the course of a regularly conducted activity of recording attorney work

by the Cline Williams law firm, and making of such records is a regular practice

of that activity.

         7.       The amount set forth in paragraph 5 sets forth the fees incurred in

responding to Plaintiff’s Complaint and Amended Complaint and in making its

motion for sanctions.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.

         DATED May 20, 2020                           ______________________________
                                                       NATHAN D. CLARK
4839-8399-4300, v. 2
 4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 3 of 22 - Page ID # 909




EXHIBIT
                                    233 South 13th Street
     A                             1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                                May 20, 2019
Attn: James Oberg                                                             Invoice # 293607

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs          Total
009 - Smith v. Central Platte NRD, et al.                3,610.00           0.00        3,610.00

                                               Total Current Work                      $3,610.00


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT



                      TEMPORARY RELOCATION OF LINCOLN OFFICE
                  Our Lincoln offices will be substantially renovated beginning
              January 14, 2019. To facilitate the construction, we will temporarily
              relocate to the 2nd, 3rd and 4th floors of the U.S. Bank Building at
           100 North 56th Street, Lincoln, NE 68504, located at the corner of 56th &
          O Streets. Our mailing address, telephone numbers, fax number and email
          addresses remain unchanged during this temporary relocation. We expect
            to return to our renovated downtown Lincoln offices in the fall of 2019.
 4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 4 of 22 - Page ID # 910




                                   233 South 13th Street
                                  1900 US Bank Building
                                    Lincoln, NE 68508
                           Phone 402.474.6900/Fax 402.474.5393
                                Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                         May 20, 2019
Attn: James Oberg                                                      Invoice # 293607

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                   Rate   Hours     Amount
04/22/19   MAC     Prepare email to Jim Oberg; examine      225.00    0.10       22.50
                   reply

04/22/19   MAC     Review Complaint and correspondence      225.00    0.50      112.50
                   from Jim Oberg

04/22/19   MAC     Prepare email to Jim Oberg               225.00    0.10       22.50

04/23/19   NDC     Review complaint                         175.00    0.70      122.50

04/23/19   NDC     Consider strategy and motions to file    175.00    0.20       35.00

04/23/19   NDC     Review complaint                         175.00    0.60      105.00

04/23/19   NDC     Review codefendants’ motion to dismiss   175.00    0.50       87.50
                   and supporting brief

04/23/19   MAC     Telephone conference with Lyndon Vogt    225.00    0.10       22.50

04/23/19   MAC     Research Central Platte NRD and          225.00    0.10       22.50
                   Lyndon Vogt

04/23/19   MAC     Review Fed. Rules Civ. P. regarding      225.00    0.10       22.50
                   waiver of service and timing

04/23/19   MAC     Examine Pacer and Motion to Dismiss      225.00    0.40       90.00
                   and Briefs of Co-Defendants

04/23/19   MAC     Prepare email to NDC; examine            225.00    0.10       22.50
                   response and reply
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 5 of 22 - Page ID # 911


Client Ref:   05664 - 009                                                      May 20, 2019
Invoice # 293607                                                                    Page 2

Date              Services                                     Rate   Hours        Amount
04/23/19   MAC    Examine email from Don Blankenau;          225.00    0.10          22.50
                  reply

04/26/19   MAC    Examine memo and disc with claim file      225.00    0.20          45.00
                  from Jim Oberg

04/27/19   NDC    Review previous cases between parties      175.00    0.80         140.00

04/27/19   NDC    Draft brief in support of motion to        175.00    1.70         297.50
                  dismiss

04/28/19   NDC    Draft brief in support of motion to        175.00    1.50         262.50
                  dismiss

04/29/19   NDC    Draft brief in support of motion to        175.00    6.00        1,050.00
                  dismiss

04/29/19   MAC    Conference with NDC regarding Motion       225.00    0.20          45.00
                  to Dismiss and Rule 11 issues

04/30/19   MAC    Examine email from NDC; reply              225.00    0.10          22.50

04/30/19   MAC    Prepare email to Jim Oberg regarding       225.00    0.10          22.50
                  Rule 11 sanctions

04/30/19   NDC    Draft brief in support of motion to        175.00    5.80        1,015.00
                  dismiss


                                       Recapitulation
                                                            Rate      Hours        Amount
MAC       Mark A. Christensen                             225.00        2.20         495.00
NDC       Nathan D. Clark                                 175.00       17.80       3,115.00
For Current Services Rendered                                          20.00      $3,610.00

                                                Total This Matter                 $3,610.00
 4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 6 of 22 - Page ID # 912




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                               June 21, 2019
Attn: James Oberg                                                             Invoice # 294569

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs          Total
009 - Smith v. Central Platte NRD, et al.                5,262.50           0.00        5,262.50

                                               Total Current Work                      $5,262.50


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT



                      TEMPORARY RELOCATION OF LINCOLN OFFICE
                  Our Lincoln offices will be substantially renovated beginning
              January 14, 2019. To facilitate the construction, we will temporarily
              relocate to the 2nd, 3rd and 4th floors of the U.S. Bank Building at
           100 North 56th Street, Lincoln, NE 68504, located at the corner of 56th &
          O Streets. Our mailing address, telephone numbers, fax number and email
          addresses remain unchanged during this temporary relocation. We expect
            to return to our renovated downtown Lincoln offices in the fall of 2019.
 4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 7 of 22 - Page ID # 913




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                        June 21, 2019
Attn: James Oberg                                                      Invoice # 294569

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                   Rate   Hours     Amount
05/01/19   NDC     Draft brief in support of motion to      175.00    7.30     1,277.50
                   dismiss

05/01/19   NDC     Draft affidavit                          175.00    1.00      175.00

05/01/19   MAC     Examine email from NDC regarding         225.00    0.10       22.50
                   Motion and Brief

05/02/19   NDC     Draft brief in support of motion to      175.00    1.30      227.50
                   dismiss

05/02/19   NDC     Draft index of evidence                  175.00    0.20       35.00

05/02/19   NDC     Review documents for filing              175.00    0.10       17.50

05/02/19   MAC     Review and revise Motion and Brief       225.00    0.50      112.50

05/02/19   MAC     Conference with NDC regarding Motion     225.00    0.10       22.50
                   and Brief

05/02/19   MAC     Correspondence to Jim Oberg regarding    225.00    0.20       45.00
                   Motion, Brief and Rule 11 issue

05/02/19   MAC     Examine email from Jim Oberg             225.00    0.10       22.50
                   regarding Rule 11

05/02/19   MAC     Examine email from NDC; reply            225.00    0.10       22.50

05/06/19   NDC     Draft motion for Rule 11 sanctions       175.00    1.20      210.00

05/06/19   NDC     Draft letter to plaintiff to accompany   175.00    0.60      105.00
                   draft Rule 11 motion
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 8 of 22 - Page ID # 914


Client Ref:   05664 - 009                                                         June 21, 2019
Invoice # 294569                                                                        Page 2

Date              Services                                         Rate   Hours        Amount
05/06/19   MAC    Examine email from NDC; reply                  225.00    0.10          22.50

05/06/19   MAC    Examine e-notices from Court regarding         225.00    0.10          22.50
                  filing Motion, Brief and Index

05/06/19   MAC    Examine email and draft Rule 11 Motion         225.00    0.10          22.50
                  from NDC; reply

05/06/19   MAC    Review and modify draft                        225.00    0.10          22.50
                  correspondence to Plaintiff from NDC;
                  reply to NDC

05/06/19   MAC    Examine email from NDC regarding               225.00    0.10          22.50
                  revised Motion and service; reply

05/07/19   MAC    Correspondence to Jim Oberg regarding          225.00    0.20          45.00
                  Rule 11 Motion and correspondence to
                  Smith

05/08/19   NDC    Review Plaintiff’s amended complaint           175.00    0.30          52.50

05/08/19   MAC    Examine notification of service on             225.00    0.10          22.50
                  Plaintiff

05/08/19   MAC    Examine e-notice from Court regarding          225.00    0.10          22.50
                  Plaintiff's filing of Certificate of Service
                  and Amended Complaint

05/08/19   MAC    Examine Text Order from Judge Zwart            225.00    0.10          22.50
                  striking Amended Complaint

05/09/19   NDC    Consider effects of amended complaint          175.00    0.30          52.50
                  on brief in support of motion to dismiss

05/09/19   MAC    Examine Order denying Motions to               225.00    0.10          22.50
                  Dismiss as moot

05/09/19   MAC    Prepare email to NDC regarding re-filing       225.00    0.10          22.50
                  Motion; examine reply

05/09/19   MAC    Correspondence to Jim Oberg regarding          225.00    0.20          45.00
                  Amended Complaint and Order

05/13/19   NDC    Review correspondence and offer from             0.00    0.10           0.00
                  K. Smith - no charge
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 9 of 22 - Page ID # 915


Client Ref:   05664 - 009                                                    June 21, 2019
Invoice # 294569                                                                   Page 3

Date              Services                                    Rate   Hours        Amount
05/13/19   NDC    Draft brief in support of of motion to    175.00    0.80         140.00
                  dismiss to address new allegations

05/13/19   MAC    Examine correspondence from Kelly         225.00    0.10          22.50
                  Smith

05/13/19   MAC    Correspondence to Lyndon Vogt             225.00    0.20          45.00
                  regarding Smith correspondence

05/14/19   NDC    Draft brief and affidavit in support of   175.00    3.80         665.00
                  motion to dismiss to address new
                  allegations in Amended Complaint

05/14/19   MAC    Examine email from Lyndon Vogt            225.00    0.10          22.50
                  regarding no payment to Smith

05/14/19   MAC    Prepare email to Jim Oberg; examine       225.00    0.10          22.50
                  reply

05/14/19   MAC    Examine email from NDC regarding 2nd      225.00    0.10          22.50
                  Motion to Dismiss and Brief

05/16/19   NDC    Prepare index of evidence for filing      175.00    0.20          35.00

05/16/19   MAC    Examine email from NDC, Motion to         225.00    0.20          45.00
                  Dismiss and revised Brief

05/16/19   MAC    Examine e-notices of filing Motion and    225.00    0.10          22.50
                  Brief

05/16/19   MAC    Correspondence to Jim Oberg regarding     225.00    0.20          45.00
                  Motion and Brief

05/21/19   MAC    Examine Motion to Dismiss, Index of       225.00    0.20          45.00
                  Evidence and Brief filed on behalf of
                  Allen

05/22/19   MAC    Examine e-notice from Court and filed     225.00    0.10          22.50
                  Motion to Dismiss of Judges

05/23/19   MAC    Examine e-notice from Court and Brief     225.00    0.10          22.50
                  in Support of Judges' Motion to Dismiss

05/28/19   NDC    Draft brief in support of motion for      175.00    6.50       1,137.50
                  sanctions
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 10 of 22 - Page ID # 916


Client Ref:   05664 - 009                                                         June 21, 2019
Invoice # 294569                                                                        Page 4

Date              Services                                        Rate   Hours         Amount
05/28/19   MAC    Prepare email to NDC regarding Rule           225.00    0.10           22.50
                  11 Motion

05/29/19   NDC    Draft brief, motions, and declaration in      175.00    1.20          210.00
                  support of of motion for sanctions


                                       Recapitulation
                                                               Rate      Hours        Amount
MAC       Mark A. Christensen                                225.00        4.10         922.50
NDC       Nathan D. Clark                                      0.00        0.10           0.00
NDC       Nathan D. Clark                                    175.00       24.80       4,340.00
For Current Services Rendered                                             29.00      $5,262.50

                                               Total This Matter                     $5,262.50
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 11 of 22 - Page ID # 917




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                                July 25, 2019
Attn: James Oberg                                                             Invoice # 295609

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs        Total
009 - Smith v. Central Platte NRD, et al.                 375.00           15.80        390.80

                                               Total Current Work                      $390.80


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT



                      TEMPORARY RELOCATION OF LINCOLN OFFICE
                  Our Lincoln offices will be substantially renovated beginning
              January 14, 2019. To facilitate the construction, we will temporarily
              relocate to the 2nd, 3rd and 4th floors of the U.S. Bank Building at
           100 North 56th Street, Lincoln, NE 68504, located at the corner of 56th &
          O Streets. Our mailing address, telephone numbers, fax number and email
          addresses remain unchanged during this temporary relocation. We expect
            to return to our renovated downtown Lincoln offices in the fall of 2019.
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 12 of 22 - Page ID # 918




                                   233 South 13th Street
                                  1900 US Bank Building
                                    Lincoln, NE 68508
                           Phone 402.474.6900/Fax 402.474.5393
                                Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                            July 25, 2019
Attn: James Oberg                                                         Invoice # 295609

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                      Rate   Hours     Amount
06/03/19   MAC     Review and revise Brief and NDC             225.00    0.30       67.50
                   Declaration

06/03/19   MAC     Correspondence to Jim Oberg regarding       225.00    0.20        45.00
                   Motion, Brief and Declaration

06/03/19   MAC     Examine e-notice of filing from District    225.00    0.10        22.50
                   Court

06/04/19   MAC     Examine Text Order from Court               225.00    0.10        22.50

06/07/19   NDC     Review plaintiff’s brief in opposition to   175.00    0.10        17.50
                   the motion to dismiss

06/07/19   MAC     Examine e-notices from Court and            225.00    0.20        45.00
                   Plaintiff's Notice of Service and Brief
                   Opposing Motion to Dismiss

06/07/19   MAC     Examine email from NDC; reply               225.00    0.10        22.50

06/10/19   NDC     Review Smith’s motion for extension of      175.00    0.10        17.50
                   deadline to reply

06/10/19   NDC     Review Court’s text order on briefing       175.00    0.10        17.50
                   schedule

06/10/19   MAC     Examine e-notice from Court and Court       225.00    0.10        22.50
                   Order granting Plaintiff's request for
                   extension of time
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 13 of 22 - Page ID # 919


Client Ref:   05664 - 009                                                          July 25, 2019
Invoice # 295609                                                                         Page 2

Date              Services                                          Rate   Hours       Amount
06/10/19   MAC    Examine e-notice from Court and docket          225.00    0.10         22.50
                  entry regarding text oral motion of
                  Plaintiff

06/27/19   NDC    Review plaintiff’s briefs in opposition to      175.00    0.30          52.50
                  motions to dismiss and our motion for
                  sanctions


                                       Recapitulation
                                                                 Rate      Hours       Amount
MAC       Mark A. Christensen                                  225.00       1.20        270.00
NDC       Nathan D. Clark                                      175.00       0.60        105.00
For Current Services Rendered                                               1.80       $375.00

                                 Expenses and Advances

Date       Expenses and Advances                                                       Amount
06/28/19   Postage Expense                                                               15.80

Total Expenses and Advances                                                              $15.80

                                                Total This Matter                       $390.80
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 14 of 22 - Page ID # 920




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                              August 26, 2019
Attn: James Oberg                                                             Invoice # 296647

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs        Total
009 - Smith v. Central Platte NRD, et al.                 245.00            0.00        245.00

                                               Total Current Work                      $245.00


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT



                      TEMPORARY RELOCATION OF LINCOLN OFFICE
                  Our Lincoln offices will be substantially renovated beginning
              January 14, 2019. To facilitate the construction, we will temporarily
              relocate to the 2nd, 3rd and 4th floors of the U.S. Bank Building at
           100 North 56th Street, Lincoln, NE 68504, located at the corner of 56th &
          O Streets. Our mailing address, telephone numbers, fax number and email
          addresses remain unchanged during this temporary relocation. We expect
            to return to our renovated downtown Lincoln offices in the fall of 2019.
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 15 of 22 - Page ID # 921




                                   233 South 13th Street
                                  1900 US Bank Building
                                    Lincoln, NE 68508
                           Phone 402.474.6900/Fax 402.474.5393
                                Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                           August 26, 2019
Attn: James Oberg                                                           Invoice # 296647

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                        Rate   Hours     Amount
07/01/19   NDC     Review plaintiff’s opposition to Rule 11      175.00    0.20       35.00
                   motion

07/01/19   MAC     Examine e-notice from Court and filed         225.00    0.10       22.50
                   Notice of Service by Smith

07/01/19   MAC     Examine Plaintiff's Briefs in Opposition      225.00    0.20       45.00
                   to Motion to Dismiss and Motion for
                   Sanctions

07/03/19   NDC     Review reply briefs of co-defendants          175.00    0.30       52.50

07/03/19   MAC     Examine Reply Brief submitted on              225.00    0.10       22.50
                   behalf of Cathleen Allen

07/08/19   MAC     Examine Reply Brief submitted on              225.00    0.10       22.50
                   behalf of Noakes, Moore, Riedmann
                   and Inbody

07/10/19   MAC     Examine Motion for Default Judgment,          225.00    0.10       22.50
                   Certificate and Brief filed by Plaintiff

07/15/19   MAC     Examine Order denying Plaintiff's             225.00    0.10       22.50
                   Summary Judgment Motion


                                       Recapitulation
                                                                Rate      Hours     Amount
MAC       Mark A. Christensen                                 225.00       0.70      157.50
NDC       Nathan D. Clark                                     175.00       0.50       87.50
For Current Services Rendered                                              1.20     $245.00
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 16 of 22 - Page ID # 922


Client Ref:   05664 - 009                                       August 26, 2019
Invoice # 296647                                                        Page 2

                                       Total This Matter               $245.00
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 17 of 22 - Page ID # 923




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                             October 22, 2019
Attn: James Oberg                                                             Invoice # 298685

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs        Total
009 - Smith v. Central Platte NRD, et al.                   62.50          49.60        112.10

                                               Total Current Work                      $112.10


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT



                      TEMPORARY RELOCATION OF LINCOLN OFFICE
                  Our Lincoln offices will be substantially renovated beginning
              January 14, 2019. To facilitate the construction, we will temporarily
              relocate to the 2nd, 3rd and 4th floors of the U.S. Bank Building at
           100 North 56th Street, Lincoln, NE 68504, located at the corner of 56th &
          O Streets. Our mailing address, telephone numbers, fax number and email
          addresses remain unchanged during this temporary relocation. We expect
            to return to our renovated downtown Lincoln offices in the fall of 2019.
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 18 of 22 - Page ID # 924




                                   233 South 13th Street
                                  1900 US Bank Building
                                    Lincoln, NE 68508
                           Phone 402.474.6900/Fax 402.474.5393
                                Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                      October 22, 2019
Attn: James Oberg                                                       Invoice # 298685

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                    Rate   Hours     Amount
09/16/19   NDC     Check status of pending motions           175.00    0.10       17.50

09/16/19   MAC     Examine email from Jim Oberg; reply       225.00    0.10       22.50

09/16/19   MAC     Prepare email to NDC; examine reply       225.00    0.10       22.50


                                       Recapitulation
                                                            Rate      Hours     Amount
MAC       Mark A. Christensen                             225.00       0.20       45.00
NDC       Nathan D. Clark                                 175.00       0.10       17.50
For Current Services Rendered                                          0.30      $62.50

                                  Expenses and Advances

Date       Expenses and Advances                                                Amount
09/17/19   Pacer Service Pacer Service - US Bank, N.A.                            49.60

Total Expenses and Advances                                                      $49.60

                                                Total This Matter               $112.10
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 19 of 22 - Page ID # 925




                                    233 South 13th Street
                                   1900 US Bank Building
                                     Lincoln, NE 68508
                            Phone 402.474.6900/Fax 402.474.5393
                                 Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                           February 24, 2020
Attn: James Oberg                                                            Invoice # 303003

For Services and Costs

CLIENT:    05664 - Glatfelter Claims Management, Inc.

Matter                                                      Fees        All Costs        Total
009 - Smith v. Central Platte NRD, et al.                   80.00           2.20        82.20

                                               Total Current Work                      $82.20


                                            Amount enclosed: ____________________________
                             Net payable within 10 days of receipt.
                         Please make check payable to Cline Williams.


             PLEASE RETURN FIRST PAGE OF STATEMENT WITH PAYMENT
4:19-cv-03024-JMG-CRZ Doc # 54-1 Filed: 05/21/20 Page 20 of 22 - Page ID # 926




                                   233 South 13th Street
                                  1900 US Bank Building
                                    Lincoln, NE 68508
                           Phone 402.474.6900/Fax 402.474.5393
                                Tax ID number XX-XXXXXXX

Glatfelter Claims Management, Inc.                                       February 24, 2020
Attn: James Oberg                                                         Invoice # 303003

Re:        009 Smith v. Central Platte NRD, et al.

      Claim No.:             NEPF19040760

Date               Services                                     Rate   Hours      Amount
01/07/20   NDC     Review docket for case activity            175.00    0.10        17.50

01/21/20   MAC     Prepare email to NDC regarding status      225.00    0.10        22.50

01/22/20   MAC     Examine email from NDC; prepare            225.00    0.10        22.50
                   email to James Oberg

01/22/20   NDC     Check docket                               175.00    0.10        17.50


                                       Recapitulation
                                                             Rate      Hours      Amount
MAC       Mark A. Christensen                              225.00       0.20        45.00
NDC       Nathan D. Clark                                  175.00       0.20        35.00
For Current Services Rendered                                           0.40       $80.00

                                  Expenses and Advances

Date       Expenses and Advances                                                  Amount
12/13/19   Other Cash Advanced Pacer - US Bank, N.A.                                2.20

Total Expenses and Advances                                                         $2.20

                                                Total This Matter                  $82.20
Cline Williams Wright Johnson & 4:19-cv-03024-JMG-CRZ
                                Oldfather             Doc # 54-1 Filed: 05/21/20 Page 21 of 22 - Page ID # 927                                           Page 1
Run:5/20/2020 3:54:34 PM                   EXHIBIT                                                                                               File: ATTYDRY
                                                           Attorney Diary Report
                                                B                    For Mark A. Christensen
                                                                 From 02/24/2020 Thru 05/31/2020
Date
Client Code and Name
 Matter Code Name                                               Event     Stat/Bill      Hours     $ Value Description
5/4/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4950065      PB             0.10     22.50 Examine email from James Oberg; prepare email to
                                                                                                           NDC
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4950067      PB             0.20     45.00 Examine email from NDC; reply - 2
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4950089      PB             0.10     22.50 Prepare email to Jim Oberg regarding status and
                                                                                                           recommendation; examine reply
                         Total this date                                                    0.40     90.00
5/14/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4972046      PB             0.30     67.50 Examine Memorandum and Order and Judgment from
                                                                                                           District Court
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4972047      PB             0.10     22.50 Examine email from NDC; reply
                         Total this date                                                    0.40     90.00
5/15/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4972059      PB             0.20     45.00 Correspondence to Jim Oberg regarding
                                                                                                           Memorandum and Order and Judgment
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                        4972060      PB             0.10     22.50 Examine email from Jim Oberg; reply
                         Total this date                                                    0.30     67.50

                         Attorney total                                                     1.10    247.50
                                           Billable Hours                                   1.10    247.50
                                           Non billable hours                               0.00      0.00
Cline Williams Wright Johnson & 4:19-cv-03024-JMG-CRZ
                                Oldfather             Doc # 54-1 Filed: 05/21/20 Page 22 of 22 - Page ID # 928                                                 Page 1
Run:5/20/2020 3:56:14 PM
                                           EXHIBIT                                                                                                     File: ATTYDRY
                                                             Attorney Diary Report
                                                 C                       For Nathan D. Clark
                                                                   From 02/24/2020 Thru 05/31/2020
Date
Client Code and Name
 Matter Code Name                                                 Event     Stat/Bill      Hours     $ Value Description
5/4/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                          4948186      PB             0.70    122.50 Look up docket activity re: motion to dismiss and
                                                                                                             motion for sanctions; talk to former Judge Gerrard
                                                                                                             clerk about why there is such a delay; recommend
                                                                                                             course of action to MAC
                         Total this date                                                      0.70    122.50
5/14/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                          4966926      PB             0.30     52.50 Review Court’s order granting motion to dismiss and
                                                                                                             motion for sanctions
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                          4966928      PB             0.10     17.50 Review billing invoices for proving attorney’s fees
                         Total this date                                                      0.40     70.00
5/18/2020
05664      Glatfelter Claims Management, Inc.
 009 Smith v. Central Platte NRD, et al.                          4971224      PB             0.60    105.00 Draft affidavit in support of motion for attorney’s fees
                         Total this date                                                      0.60    105.00

                         Attorney total                                                       1.70    297.50
                                             Billable Hours                                   1.70    297.50
                                             Non billable hours                               0.00      0.00



                         Total this report                                                    1.70    297.50
                                             Billable Hours                                   1.70    297.50
                                             Non billable hours                               0.00      0.00
